

116 HR 4784 IH: To require the National Institute of Justice to update its research report, entitled “A Review of Gun Safety Technologies”.
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4784IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the National Institute of Justice to update its research report, entitled A Review of Gun Safety Technologies.
	
 1.Updating of National Institute of Justice research report on gun safety technologiesWithin 1 year after the date of the enactment of this Act, the Director of the National Institute of Justice shall cause to have its June 2013 research report, entitled Review of Gun Safety Technologies updated, and shall transmit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, and make available online, a copy of the updated report.
		